Citation Nr: 1640490	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  14-04 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for chronic fatigue syndrome, to include as due to exposure to environmental hazards as a result of service in the Persian Gulf War.


REPRESENTATION

Veteran represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to June 1993. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision of the Newark. New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2016. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the Veteran's claim for service connection for left ear hearing loss, the Veteran contends that he was exposed to loud noise during his military service.  The Board notes that the Veteran is already service-connected for right ear hearing loss.  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is between zero and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).
The Veteran was afforded a VA audiological examination dated in September 2011.  He reported noise exposure in the military, noting his military occupational specialty as mortar man.  Occupational noise exposure as a truck driver was noted.  Recreational noise exposure was denied.  The pure tone thresholds in the Veteran's left ear were 10, 10, 10, 15 and 25 decibels, at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  The Veteran's left ear speech recognition score using the Maryland CNC Test was 94 percent.  The examiner noted that the type of loss in the Veteran's left ear was clinically normal.  

A VA audiological note dated in April 2014 reflects that the audiologist noted the Veteran's examination above.  Upon examination, the results showed a significant reduction in the Veteran's left ear hearing at frequencies below 2000 Hertz.

At the Veteran's July 2016 videoconference hearing, he reported first noticing a problem with his hearing within a year after getting into the fleet, in 1987.  He noted that he did not seek treatment in service.  He noted wearing hearing aids.  After separation, he noted having difficulty hearing in class and that he had to ask people to repeat themselves.  He stated that if there was a lot of ambient noises, and somebody was talking to him, that he couldn't hear them well.  

After a review of the evidence, the Board finds that a new VA examination and medical opinion is needed as it is unclear whether the Veteran does, in fact, suffer from left ear hearing loss and if so, whether there is a direct nexus between the Veteran's disability and his military service.  Accordingly, a new VA examination is necessary to decide this claim.  See 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the Veteran's claim for service connection for chronic fatigue syndrome, to include as due to exposure to environmental hazards as a result of service in the Persian Gulf War, the Board notes that a diagnosis of chronic fatigue syndrome requires: (1) new onset of debilitating fatigue severe enough to reduce daily activities to less than 50 percent of the usual level for at least six months; (2) the exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms; and (3) six or more of the following: acute onset of the condition; low grade fever; nonexudative pharyngitis; palpable or tender cervical or axillary lymph nodes; generalized muscle aches or weakness; fatigue lasting 24 hours or longer after exercise; headaches (of a type, severity or pattern that is different from headaches in the premorbid state), migratory joint pains, neuropsychologic symptoms, and/or sleep disturbance.  38 C.F.R. § 4.88 (a) (2015).

Service connection may be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and cannot be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (a)(1) (2015).

To qualify for compensation based on an undiagnosed illness under 38 C.F.R. § 3.317, a "Persian Gulf Veteran" is defined as "a veteran who served on active military, naval or air service in the Southwest Asia Theater of Operations during the Persian Gulf War."  38 C.F.R. § 3.317 (e) (2015).  It is therefore noted that the Veteran does qualify as a "Persian Gulf Veteran." 

The Veteran was afforded a VA Chronic Fatigue Syndrome examination in December 2013.  It was noted that the Veteran is service-connected for depression.  It was also noted that the Veteran was taking medication for anxiety.  He slept nearly 8 hours but awakened frequently and was not refreshed.  He noted that he walked a few miles a week and was not overly fatigued.  

The VA examiner noted that the Veteran's main symptom was depression.  No acute onset of chronic fatigue syndrome was noted.  There was no debilitating fatigue which reduced daily activity levels to less than 50%.  The VA examiner noted that the Veteran had now or had experienced in the past, findings, signs and symptoms attributable to chronic fatigue syndrome, to include generalized muscle aches or weakness and sleep disturbances.  It was noted that he had muscle aches, but had not taken medication for it.  

The VA examiner stated that the Veteran was depressed, but did not appear to have chronic fatigue, but that he would have to see the Veteran when he was not depressed in order to be more certain.  

A July 2014 rheumatology consult notes shows an assessment of nonspecific musculoskeletal pain.

At the Veteran's July 2016 videoconference hearing, he reported first noticing his aches and pains right after separation.  The Veteran noted being treated by a rheumatologist.  He also stated that he was scheduled for a Persian Gulf Registry appointment in August 2016.  

After a review of the evidence, it is unclear whether the Veteran has had a chronic fatigue disability during the appeal period.  The December 2013 VA examination report does not show that chronic fatigue syndrome was diagnosed.  However, it was noted that the Veteran had now or had experienced in the past, findings, signs and symptoms attributable to chronic fatigue syndrome, to include generalized muscle aches or weakness and sleep disturbances.  In addition, the VA examiner stated that the Veteran did not appear to have chronic fatigue, but that he would have to see the Veteran when the Veteran was not depressed in order to be more certain.  As such, the examination is not wholly sufficient for deciding this claim.  Accordingly, remand is required to afford the Veteran a new VA examination to determine the nature and etiology any chronic fatigue disability found.

Relevant ongoing medical records, to include the Persian Gulf Registry records dated in August 2016, should also be requested.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).




Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records, to include the Persian Gulf Registry records dated in August 2016.  If no relevant records exist, the claims file should be annotated to reflect such.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any left ear hearing loss.  The examiner should review the entire claims file.  All necessary tests and studies should be conducted.  

Following evaluation of the Veteran, the examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any current left ear hearing loss was incurred in or otherwise the result of the Veteran's active service.

All opinions must be supported by a fully articulated rationale.  

3.  Schedule the Veteran for a VA medical examination to determine the nature and etiology of any current chronic fatigue syndrome or other pain disorder.  After reviewing the claims file, performing a physical examination of the Veteran, and conducting any indicated tests, the examiner is asked to address the following:

a.  Identify all current diagnoses relating to symptoms of pain and fatigue of body and muscles.  Please specifically address whether the Veteran meets the criteria for a diagnosis of chronic fatigue syndrome pursuant to 38 C.F.R. § 4.88 (a), and explain why or why not.

b.  For every diagnosed disorder, state whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disorder first manifested during service or is otherwise related to service, including due to exposure to environmental hazards in the Persian Gulf.

c.  If the Veteran's symptoms cannot be attributed to a known clinical diagnosis or do not meet the criteria for chronic fatigue syndrome, the examiner should opine whether it is at least as likely as not that such symptoms are due to an undiagnosed illness resulting from service in Southwest Asia during the Gulf War.  

All opinions must be supported by a fully articulated rationale.  

4.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




